Exhibit 10.3

 

PNC Bank, National Association

350 S. Grand Ave., (2 Cal Plaza) Suite 3850

Los Angeles, CA 90071

 

November 8, 2019

 

DASAN Zhone Solutions, Inc.

7195 Oakport Street

Oakland, California 94621

 

Re:

(i) Revolving Credit, Term Loan, Guaranty and Security Agreement, dated as of
February 27, 2019 (as it may hereafter be amended, supplemented, modified,
restated and replaced from time to time, “Domestic Credit Agreement”), by and
among DASAN ZHONE SOLUTIONS, INC., a Delaware corporation (“DZSI”), ZTI MERGER
SUBSIDIARY III, INC., a Delaware corporation (“ZTI,” and together with DZSI and
each Person joined hereto as a borrower from time to time, collectively, the
“Domestic Borrowers” and each, a “Domestic Borrower”), those certain
Subsidiaries of DZSI party thereto from time to time as Guarantors thereunder
(collectively, the “Domestic Guarantors”), the financial institutions which are
now, or which hereafter, become a party thereto as lenders (collectively, the
“Domestic Lenders”), and PNC Bank, National Association (“PNC”), as agent (the
“Domestic Agent”), PNC and Citibank, N.A., as Joint Lead Arrangers, and
Citibank, N.A., as Documentation Agent and (ii) Export-Import Revolving Credit,
Guaranty and Security Agreement, dated as of February 27, 2019 (as it may
hereafter be amended, supplemented, modified, restated and replaced from time to
time, “Ex-Im Subfacility Credit Agreement”, and together with the Domestic
Credit Agreement, the “Credit Agreements”), among DZSI and ZTI (together with
DZSI and each Person joined hereto as a borrower from time to time,
collectively, the “Ex-Im Borrowers” and each, an “Ex-Im Borrower”, and together
with the Domestic Borrowers, collectively, the “Borrowers” and each, a
“Borrower”), those certain Subsidiaries of DZSI party thereto from time to time
as Guarantors thereunder (collectively, the “Ex-Im Guarantors”, and together
with the Domestic Guarantors, collectively, the “Guarantors”, and together with
the Borrowers, collectively, the “Loan Parties”), the financial institutions
which are now, or which hereafter, become a party thereto as lenders
(collectively, the “Ex-Im Lenders”, and together with the Domestic Lenders,
collectively, the “Lenders”), and PNC, as agent (the “Ex-Im Agent”, and together
with the Domestic Agent, collectively, the “Agents” and each, an “Agent”), PNC
and Citibank, N.A., as Joint Lead Arrangers, and Citibank, N.A., as
Documentation Agent.  

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreements described above.  Capitalized terms
used but not otherwise defined herein shall have the respective meanings given
thereto in the respective Credit Agreements; provided that, for the avoidance of
doubt, except as otherwise expressly provided herein, any capitalized term used
herein and not otherwise defined herein that is a defined term under both Credit
Agreements having an identical definition in each Credit Agreement shall have
the meanings given to such term in the Credit Agreements and any capitalized
term used herein and not otherwise defined herein that is a defined term under
only one Credit Agreement shall have the meaning given to such term in such
Credit Agreement.  

 

--------------------------------------------------------------------------------

 

 

A certain Event of Default has occurred and is continuing under the Credit
Agreements by reason of Loan Parties’ failure to comply with Section 6.5(b)
[Leverage Ratio] of the Credit Agreements with respect to the maintenance of the
required maximum Leverage Ratio during the period beginning on July 1, 2019 and
ending on September 30, 2019 (such Event of Default, including any Event of
Default arising under Section 9.5 of the Credit Agreements due to failure to
give notice of any such Event of Default or any breaches of any representations
or warranties relating to the occurrence or existence of such Event of Default,
collectively, the “Known Existing Event of Default”).

 

The Loan Parties have requested, and Agent and Lenders have agreed, to waive the
Known Existing Event of Default as more fully set forth herein, which Agent and
Lenders are willing to do on the terms and conditions set forth herein.

 

Therefore, in exchange for good and sufficient consideration, the receipt and
sufficiency of which by each party hereto is hereby acknowledged, and intending
to be legally bound, the parties hereto agree as follows:

 

A.Agent and the Lenders hereby waive the Known Existing Event of Default;
provided, however, nothing herein shall be deemed a waiver with respect to any
other existing or future failure of any Loan Party to comply fully with any
provision of the Credit Agreements.  This waiver shall be effective only for the
specific default comprising the Known Existing Event of Default, and in no event
shall this waiver be deemed to be a waiver of enforcement of any of Agent’s or
any Lender’s rights with respect to any other Defaults or Events of Default now
existing or hereafter arising.  Nothing contained in this letter agreement nor
any communications between any Loan Party and Agent or any Lender shall be a
waiver of any rights or remedies Agent or any Lender has or may have against any
Loan Party, except as specifically provided herein.  Except as specifically
provided herein, each of Agent and each Lender hereby reserves and preserves all
of its rights and remedies against the Loan Parties under the Credit Agreements
and the Other Documents.  The waiver of the Known Existing Event of Default
provided for herein is made by the Lenders as a one time accommodation to the
Loan Parties, and does not and shall not be deemed to constitute any course of
conduct or dealing creating any binding obligation or duty on the part of any
Lender to grant any waiver of or consent to any other existing or future failure
of any Loan Party to comply fully with any provision of the Credit Agreements,
whether or not of a similar nature to the Known Existing Event of Default;

 

B.As a condition to the effectiveness of this letter agreement, Loan Parties
shall make a voluntary prepayment of the Term Loan in the amount of $10,000,000
pursuant to Section 2.20 of the Domestic Credit Agreement; and

 

C.As a condition to the effectiveness of this letter agreement, as consideration
for the agreements of Lenders as set forth herein, Loan Parties shall pay to
Agent, for the ratable benefit of the Lenders, an amendment fee in the amount of
$150,000.00 (the “Amendment Fee”), which the Amendment Fee shall be fully earned
and non-refundable, and due and payable in full, on the date hereof.  

 

 

--------------------------------------------------------------------------------

 

Each Loan Party hereby absolutely and unconditionally releases and forever
discharges Agent and each Lender, and any and all of their respective
participants, parent corporations, subsidiary corporations, affiliated
corporations, insurers, indemnitors, successors and assigns thereof, together
with all of the present and former directors, officers, agents and employees of
any of the foregoing (each a “Released Party”), from any and all claims, demands
or causes of action of any kind, nature or description, whether arising in law
or equity or upon contract or tort or under any state or federal law or
otherwise, in connection with this letter agreement, the Credit Agreements or
the Other Documents, which any Loan Party has had, now has or has made claim to
have against any such person for or by reason of any act, omission, matter,
cause or thing whatsoever arising from the beginning of time to and including
the date of this letter agreement, whether such claims, demands and causes of
action are matured or unmatured or known or unknown.  It is the intention of
each Loan Party in providing this release that the same shall be effective as a
bar to each and every claim, demand and cause of action specified, and in
furtherance of this intention it waives and relinquishes all rights and benefits
under any applicable law that provides that a general release does not extend to
claims which the creditor does not know or suspect to exist in his favor at the
time of executing the release, which if known by him might have materially
affected his settlement with the debtor.  Each Loan Party acknowledges that it
may hereafter discover facts different from or in addition to those now known or
believed to be true with respect to such claims, demands, or causes of action
and agree that this instrument shall be and remain effective in all respects
notwithstanding any such differences or additional facts.  Each Loan Party
understands, acknowledges and agrees that the release set forth above may be
pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.

 

Each Loan Party, on behalf of itself and its successors, assigns, and other
legal representatives, hereby absolutely, unconditionally and irrevocably,
covenants and agrees with and in favor of each Released Party above that it will
not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Released Party on the basis of any claim released, remised and discharged by any
Loan Party pursuant to the above release.  If any Loan Party or any of its
successors, assigns or other legal representatives violates the foregoing
covenant, such Loan Party, for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as any
Released Party may sustain as a result of such violation, all attorneys’ fees
and costs incurred by such Released Party as a result of such violation.

 

 

--------------------------------------------------------------------------------

 

This letter agreement shall be effective upon execution and delivery hereof by
all parties, and shall be binding upon and inure to the benefit of Loan Parties,
the Agents, each Lender, all future holders of the Obligations, and their
respective successors and assigns, except that no Loan Party may assign or
transfer any of its rights or obligations under this letter agreement without
the prior written consent of the applicable Agent and each Lender party to such
Credit Agreement.  This letter agreement may not be amended or waived except by
an instrument in writing signed by the parties hereto.  This letter agreement
and all matters relating hereto or arising herefrom (whether arising under
contract law, tort law or otherwise) shall, in accordance with Section 5-1401 of
the General Obligations Law of the State of New York, be governed by and
construed in accordance with the laws of the State of New York.  This letter
agreement may be executed in any number of counterparts, each of which shall be
an original, and all of which, when taken together, shall constitute one
agreement.  Delivery of an executed signature page of this letter agreement by
facsimile transmission or other similar method of electronic transmission (e.g.,
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart hereof.  The provisions of Sections 12.1, 12.2, 12.3, and 16.1 of
the Domestic Credit Agreement are hereby incorporated by reference.  This letter
agreement, together with the Credit Agreements and Other Documents (each as in
effect on the date hereof as amended or modified hereby) represent and embody
the entire agreement of the parties hereto with respect to the subject matter
hereof and thereof, and supersede all prior agreements, commitments,
arrangements, negotiations or understandings, whether written or oral, of the
parties with respect the subject matter hereof and thereof.  Except as expressly
set forth herein, all of the terms and conditions of each Credit Agreement and
the Other Documents relating to each of them are hereby ratified and confirmed
and continue unchanged and in full force and effect.  

[Signatures on Following Page]

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this letter agreement as of the
day and year first above written.  If the terms and provisions of this agreement
are acceptable to Loan Parties, please so indicate by executing this letter
agreement below.

 

PNC BANK, NATIONAL ASSOCIATION,

As Domestic Agent, Ex-Im Agent, Domestic

Lender, and Ex-Im Lender

 

 

 

By:

 

/s/    STEVE ROBERTS

Name:

 

Steve Roberts

Title:

 

Senior Vice President

 

 

 

CITIBANK, N.A.

as Domestic Lender and Ex-Im Lender

 

 

 

By:

 

/s/    CHRISTOPHER L. SNIDER

Name:

 

Christopher L. Snider

Title:

 

Senior Vice President

 

Accepted and Agreed to:

 

DASAN ZHONE SOLUTIONS, INC.,

as Borrowing Agent under the Domestic

Credit Agreement and Borrowing Agent

under the Ex-Im Subfacility Credit Agreement,

on behalf of all Loan Parties

 

 

 

By:

 

/s/    IL YUNG KIM

Name:

 

Il Yung Kim

Title:

 

Chief Executive Officer

 

 